Citation Nr: 0004706	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  99-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date, prior to September 1, 1997, 
for a total disability rating due to individual employability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating, effective 
February 2, 1996.  The RO increased the rating to 50 percent 
in November 1997, effective February 2, 1996, under the 
authority of 38 C.F.R. § 3.105(b) (1999).  In a rating 
decision dated in April 1998, the RO increased the rating to 
70 percent, effective June 2, 1997, and granted TDIU, 
effective September 1, 1997.  


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for PTSD in February 1996.  The veteran filed an 
application for increased compensation based on individual 
unemployability in April 1998.  

2.  The record shows that the veteran was employed as a 
salesman on a full-time basis until September 1, 1997.  

3.  The preponderance of the evidence shows that the veteran 
was able to engage in substantially gainful employment until 
September 1, 1997, and that it was not factually 
ascertainable that TDIU occurred prior to September 1, 1997.


CONCLUSION OF LAW

The criteria for an effective date, prior to September 1, 
1997, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran filed an application, dated 
April 1998, for increased compensation based on TDIU.  The 
veteran claimed that his service-connected PTSD, rated at 70 
percent from June 1997, prevented him from maintaining 
gainful employment.  He indicated that he had become too 
disabled to work in September 1997, that his disability 
affected full time employment in September 1997, and that he 
last worked full time in September 1997.  He reported that he 
had worked as a salesman for a roofing company from October 
1996 to September 1997, having earned $1300 a month and 
having lost no time from work due to illness.  Before that he 
had worked for another company as a salesman from February 
1996 to September 1996, earning $1850 a month, with no time 
lost to illness.  

The veteran presented for a VA social and industrial survey 
in April 1996.  The C-file and medical file were reviewed for 
the survey.  The veteran reported having bouts of depression 
since separation from service, with accompanying loss of 
interest and loss of purpose.  The veteran stated that, in 
1995, he received counseling due to the increasing severity 
of his depression and was prescribed Zoloft.  The veteran 
reported that he worked as a salesman at Sears, as well as 
doing odd jobs near his home.  The veteran asserted that was 
able to perform the work proficiently and was able to get 
along well with his customers, but felt like he was working 
below his potential.  He stated that he had had no social 
life other than time spent with his wife, and had feared 
losing his wife as a result of his depression.  

In a psychiatric examination report, dated June 4, 1996, the 
veteran reported having constant intrusive thoughts, which 
began several years prior to 1996.  He described having 
memories and nightmares of Vietnam and claimed that he 
frequently awakened in a sweat.  He expressed feelings of 
guilt and stated that he was unable to have close 
relationships with others.  The veteran reported a heightened 
startle response and hypervigilance.  He reported difficulty 
managing his anger, which had been directed primarily inward 
and was somewhat self-destructive.  The veteran indicated 
that he was working for Sears selling exterior house 
finishing.  The impression was that the veteran suffered from 
PTSD which is most evident in his marked sense of guilt.  The 
examiner opined that he also suffered from a major depression 
as secondary to his PTSD.  The examiner further noted that 
the veteran was working at a job that was challenging for him 
in the sense that he was having some difficulty in 
functioning on terms of the organization and yet was aware 
that he had functioned at much higher levels in the past.  
The Global Assessment of Functioning (GAF) score was 55 for 
the veteran's present functioning.  

In a Vet Center psychological report submitted in support of 
the claim, dated in June 1997, J. Slattery, Ph.D., opined 
that based on numerous discussions with the veteran, the 
veteran suffered from severe, chronic PTSD with associated 
depression related to his combat experiences as a Marine 
helicopter pilot during the Vietnam War.  The psychologist 
placed the veteran's PTSD in the top ten percentile of 
psychological severity in relation to other veterans with 
PTSD.  The psychologist stated that the veteran had been 
totally disabled for some time with respect to sustaining 
gainful employment as he was intensely irritable and had 
explosive rage as a result of his PTSD.  It was noted that 
the veteran had had a chronic sleep disturbance for many 
years.  The psychologist indicated that there was no 
psychosis or alcohol or drug abuse.  

The veteran, in his Notice of Disagreement, received in July 
1998, indicated that the effective date for TDIU should be 
June 2, 1997.  He asserted that although he worked sixty 
hours per week until September 1997, he was not paid for the 
work performed between April and September 1997.  Further, he 
claimed that the amount of money listed as earnings on his 
application for increased compensation based on 
unemployability was in excess of the actual amount he earned.  
He submitted a copy of IRS Form 1040 and various schedules 
for 1997, which indicate that he had gross receipts or sales 
of more than $16,000 and taxable income of approximately 
$2800. 


At the time of a January 1998 VA PTSD examination, the 
veteran stated that he believed he had earned about $12,000 
to $13,000 in 1997 from his roofing job, that he was not paid 
for his last ten sales, and that he could not in good 
conscience continue to refer people to the installer as the 
customers were unhappy with the work and with him.  The 
installer therefore had refuse to pay the veteran for some of 
his work, which the examiner said appeared to amount to about 
$5,000.  Following a mental status examination the examiner 
assigned a GAF of 45 and opined that the veteran appeared to 
be currently unable to gain or sustain competitive ongoing 
employment due to his psychiatric disability.  

The veteran, in his substantive appeal, VA Form 9, received 
in December 1998, contended that his employment was 
terminated as early as April 1997, as evidenced by the fact 
that he was not paid commissions on new contracts subsequent 
to that time.  The veteran claimed that as a result of his 
PTSD, his relationship with his employer deteriorated, and 
consequently, his employer began withholding commissions on 
contracts made by the veteran beginning in April 1997, as 
evidenced by the income listed for 1997 on the veteran's 
income tax returns.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).  Paragraph 
two provides that for disability compensation, the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(1999).


Analysis

At the outset, it is noted that the veteran has been granted 
service connection for bilateral hearing loss and a pilonidal 
cyst, each rated zero percent disabling, in addition to PTSD.  
He has not alleged that those disabilities are significant 
factors in his employment difficulties. 

In his application for increased compensation based on 
unemployability, dated April 1998, the veteran stated that 
the date he last worked full time was September 1997.  He 
also stated that September 1997 was the date PTSD affected 
his full time employment and the date that he became too 
disabled to work.  The controlling law with respect to the 
case at hand provides that the effective date is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

The Board finds that an effective date prior to September 1, 
1997 is not warranted.  The application for increased 
compensation was dated April 1998 and the veteran reported 
that the last date that he became disabled to work was 
September 1997.  Further, the Board finds that VA examination 
reports dated in 1996 indicate that the veteran was employed.  
Moreover, while the veteran's income tax returns provide 
information pertaining to the amount of money earned during 
the 1997 tax year, (January 1 to December 31, 1997) the 
records do not establish that veteran was unemployed prior to 
September 1, 1997.  

Although the veteran claims that he was not paid for work 
performed between April and September 1997, he states that he 
was in fact employed during that that period of time.  
Information in the record suggests that there were 
difficulties between the veteran and employer due to the 
dissatisfaction of customers with the quality of roofing done 
by the employer and that this resulted in the veteran's 
refusal to refer customers and, apparently, loss of income to 
the veteran.  The fact that his employer did not pay him for 
commissions earned between April 1997 and September 1997 is 
not a basis for compensation by the VA.  His recourse for 
payment for that period lies with his former employer and not 
the VA.  By his own admission the veteran remained gainfully 
employed for 60 hours per week during that time period.  

In support of the veteran's claim he has submitted a private 
psychological report dated in June 1997.  While the 
psychologist opined that the veteran had been totally 
disabled for some time due to his PTSD, the psychologist did 
not indicate that he had reviewed the claims file nor did he 
acknowledge his awareness that the veteran was then working 
full time.  For these reasons the Board finds this opinion is 
entitled to little weight on the question of the veteran's 
employability prior to September 1997.  

For these reasons, the Board finds that the preponderance of 
the evidence shows that the veteran was not precluded by his 
psychiatric disability from engaging in substantially gainful 
employment prior to September 1997, and that it was not 
factually ascertainable that he was unemployable due to his 
service-connected disability prior to September 1, 1997.  The 
Board finds that the evidence is not evenly balanced in this 
case and concludes that the criteria for an effective date, 
prior to September 1, 1997, for TDIU have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).


ORDER

Entitlement to an effective date, prior to September 1, 1997, 
for TDIU is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


